509 Pa. 496 (1986)
503 A.2d 931
E-Z PARKS, INC., Appellant at No. 128,
v.
Thomas D. LARSON, Secretary of Transportation, Commonwealth of Pennsylvania, Department of Transportation.
Appeal of PHILADELPHIA PARKING AUTHORITY.
Supreme Court of Pennsylvania.
Argued January 23, 1986.
Decided January 31, 1986.
Joseph M. Donley, Steven M. Coren, Christine Councill Fritton, Philadelphia, for E-Z Parks, Inc.
S. David Fineman, Philadelphia for Philadelphia Parking Authority.
William J. Cressler, Asst. Counsel, Harrisburg, for Thomas D. Larson and Com.
Prior report: 91 Pa.Cmwlth. 600, 498 A.2d 1364.

ORDER
PER CURIAM:
Order affirmed.